Citation Nr: 0326266	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  97-25 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES 

1.  Entitlement to a compensable disability rating for a low 
back disorder prior to November 13, 1999.

2.  Entitlement to a disability rating in excess of 10 
percent for a low back disorder after November 13, 1999.

3.  Entitlement to a compensable disability rating for 
varicose veins prior to January 12, 1998.

4.  Entitlement to a disability rating in excess of 10 
percent for varicose veins of the right lower extremity after 
January 12, 1998.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel 


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1996.  Additionally, her DD 214 lists six months of prior 
active service before this period.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a July 1996 rating decision rendered by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for varicose 
veins and a back disorder, and assigned noncompensable (zero 
percent) disability ratings for both conditions, effective 
April 2, 1996.  The assigned rating for the veteran's 
varicose veins was subsequently increased to 10 percent, 
effective January 12, 1998, by a September 1998 rating 
decision.  The assigned rating for her low back disorder was 
increased to 10 percent, effective November 13, 1999, by a 
June 2000 rating decision.  


REMAND

While this appeal was pending legislation was passed that 
enhances VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  Recently, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision holding that both the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  While veteran was 
furnished with a June 2001 letter addressing the VCAA, this 
letter dealt with a separate claim for service connection 
rather the claims for higher disability rating presently on 
appeal.  The Board no longer has authority to attempt to cure 
VCAA deficiencies.  See Disabled American Veterans c. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, a remand in necessary to ensure 
compliance with the provisions of the VCAA, VA implementing 
regulations, and the Court's decision in Quartuccio.

In addition to the foregoing, there have been several 
significant changes in the pertinent rating criteria since 
the RO issued its most recent statement of the case or 
supplemental statement of the case in August 2002.  In 
particular, the criteria for evaluation of intervertebral 
disc syndrome under Diagnostic Code 5293 were amended 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  

Shortly thereafter, the entire portion of the rating 
schedular pertaining to the evaluation of diseases and 
injuries of the spine were amended effective September 26, 
2003.  See 68 Fed Reg. 51454-51458 (August 27, 2003).  These 
changes in the rating criteria are substantially different 
from the previous criteria considered by the RO when it 
issued the August 2002 supplemental statement of the case.   

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  When a provision of the Rating Schedule is amended 
while a claim for an increased rating under that provision is 
pending, VA should first determine whether the amended 
regulation is more favorable to the claimant; however, the 
post amendment criteria may not be applied prior to the 
effective date of the change.  VAOPGCPREC 3-00 (April 10, 
2000).  Thus, the new version of Diagnostic Code 5293 is 
applicable only from September 23, 2002, and the new schedule 
for evaluating of diseases and injuries of the spine is 
applicable only from September 26, 2003.  Based on the 
foregoing, a Remand is also necessary to inform the veteran 
of the changes in the applicable rating criteria that have 
occurred during the pendency of this appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of VCAA, including what evidence is 
needed to support the claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  The RO should review the veteran's 
claim with consideration of the changes 
in the pertinent rating criteria since 
issuance of the February 2001 
supplemental statement of the case.  In 
particular, the RO should consider (1) 
the changes in Diagnostic Code 5293 set 
forth in 67 Fed. Reg. 54345-54349 (August 
22, 2002) and (2) the changes in the 
schedule for rating spinal disabilities 
and injuries set forth in 68 Fed. Reg. 
51454-51458 (August 27, 2003). 

3.  In the event that the decision 
remains adverse, the veteran and her 
representative should be furnished a 
supplemental statement of the case which 
informs them of the amended criteria for 
the evaluation of spinal disorders, and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



